         Case 3:18-cr-00173-JCS Document 50 Filed 06/01/20 Page 1 of 6




            UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                              San Francisco Venue


Second Amended Petition Alleging an Additional Violation for Client Under Supervision
             and Request for Summons for Person Under Supervision
(Amended Petition for Summons for Client Under Supervision was filed April 29, 2020)


Person Under Supervision                           Docket Number
Andrea Seja                                        0971 3:18CR00173-001 JCS

Name of Sentencing Judge: The Honorable Joseph C. Spero
                          Chief United States Magistrate Judge

Date of Original Sentence:      January 18, 2019

Original Offense
Count One: Theft of Government Property, 18 U.S.C. § 641, a Class A misdemeanor.

Original Sentence: Three years probation

Special Conditions: No fiduciary capacity; no new lines of credit or debt without USPO
approval; provide access to any requested financial information; search; mental health treatment;
DAC testing/treatment; $25 special assessment; $23,454.08 restitution.

Prior Form(s) 12: On May 13, 2019, Your Honor took judicial notice of the fact that Ms. Seja
has tested positive for cocaine on five occasions and admitted use on a sixth occasion.

On September 12, 2019, a Petition for Summons for Person Under Supervision was filed
alleging Ms. Seja had tested positive for cocaine on numerous occasions and submitted dilute
urine samples. Ms. Seja appeared before Your Honor for an initial appearance on October 11,
2019, and the Court was advised she had submitted an additional positive drug test on October
2, 2019. Ms. Seja was admonished by the Court and the matter was continued to November 15,
2019.

On November 15, 2019, Ms. Seja appeared before Your Honor and the Court was advised of
additional positive drug tests dated October 14, 2019 and November 8, 2019. Ms. Seja was
allowed to continue in outpatient treatment and matter was continued to December 20, 2019.

On December 20, 2020, Ms. Seja appeared before Your Honor. The Court was advised that
since the last status appearance, Ms. Seja had failed to submit to drug testing on November 6,
November 12, November 20 and December 10, 2019. Additionally, she submitted a positive
drug test on December 18, 2020. The Court ordered Ms. Seja report to the probation office daily
for urinalysis testing and continued the matter to January 6, 2020.

                                                                    NDC-SUPV-FORM 12C(1) 4/6/2015
          Case 3:18-cr-00173-JCS Document 50 Filed 06/01/20 Page 2 of 6

RE:    Seja, Andrea                                                                               2
       0971 3:18CR00173-001 JCS


 On January 6, 2020, Ms. Seja appeared before Your Honor. The Court was informed that Ms.
 Seja reported for all drug tests as requested by the Court; however, all the drug tests she
 submitted were positive for cocaine. Your Honor ordered Ms. Seja to enter residential drug
 treatment and continued the matter to January 9, 2020.

 On January 9, 2020, Ms. Seja appeared before Your Honor and she was ordered to attend an
 intake assessment at Women’s Hope on January 10, 2020, and another at Center Point on
 January 13, 2020. The matter was continued to January 15, 2020.

 On January 15, 2020, Ms. Seja appeared before Your Honor. Ms. Seja was admonished by the
 Court and was ordered to make all intake appointments. The matter was continued to February
 14, 2020.

 On February 14, 2020, Ms. Seja appeared before your Honor. The Court was notified that to
 date, Ms. Seja had failed to enter residential treatment. Ms. Seja was remanded into custody
 and was ordered released on February 18, 2020, with instructions to report to Center Point
 immediately upon release.

 On February 20, 2020, Ms. Seja appeared before Your Honor. The Court was advised that Ms.
 Seja had again failed to enter residential treatment, as instructed on February 14, 2020. Ms. Seja
 was remanded by the Court a second time and ordered to be released on February 26, 2020. Ms.
 Seja was released directly from court on February 26, 2020, and was transported (by a taxi
 service provided by the United States Probation Department) to Center Point residential
 treatment program in San Rafael. The matter was continued to May 1, 2020.

 On May 1, 2020, Ms. Seja appeared before Your Honor and was advised of additional
 allegations in the Form 12, which included being terminated from residential treatment
 and using a controlled substance (cocaine).

 On May 15, 2020, Ms. Seja appeared before Your Honor. The Court was advised that Ms.
 Seja entered HealthRIGHT 360 Detox on May 12, 2020. The Court ordered Ms. Seja to
 remain in detox for the quarantine period and enter residential treatment when directed
 to do so.

 Type of Supervision                               Date Supervision Commenced
 Probation                                         January 18, 2019
 Assistant U.S. Attorney                           Defense Counsel
 Christopher Viera                                 David Rizk (AFPD)


                                      Petitioning the Court

To incorporate Charge Number Four of the petition at the next probation revocation
hearing. Furthermore, it is requested that Ms. Seja be ordered to appear before Your Honor
on Friday, June 5, 2020 at 11:30 A.M. (new charge is in bold print).



                                                                      NDC-SUPV-FORM 12C(1) 4/6/2015
          Case 3:18-cr-00173-JCS Document 50 Filed 06/01/20 Page 3 of 6

RE:    Seja, Andrea                                                                                 3
       0971 3:18CR00173-001 JCS
I, Laura Triolo, a Probation Officer employed in the United States District Court for the Northern
District of California, solemnly affirm and declare, under penalty of perjury, that to the best of my
information and belief, the facts set forth in this affidavit are true and correct. The factual
affirmations made below are based on my personal knowledge, on official records or documents
generated and maintained by my agency in the course of performing its functions, on official
records or documents generated and maintained by other government agents or agencies in the
course of performing their functions, or on information provided to me orally or electronically by
employees or agents of other public agencies (information developed or acquired in the course of
performing official agency functions).

 Charge Number          Violation

 One                    There is probable cause to believe that the person under supervision violated
                        the mandatory condition of supervision which states that she shall not use a
                        controlled substance.

                               On June 4, July 1, and July 10, 2019, Ms. Seja submitted urinalysis
                               samples for testing which returned positive for the presence of
                               cocaine.

                               On July 15, August 8, August 14 and August 21, Ms. Seja submitted
                               urinalysis samples for testing which retuned “invalid” due to
                               dilution.

                               On September 9, 2019, Ms. Seja submitted a urinalysis sample
                               during an unannounced home visit which tested presumptively
                               positive for cocaine. Post-test she admitted she used cocaine as
                               recently as September 6, 2019.

                               Evidence of the alleged violation is contained in Alere Toxicology
                               Results of a Controlled Substance Test for specimen numbers
                               B04315336; B04306291; B04316278; District of New Mexico local
                               laboratory results for specimen numbers CN30-5707; CN30-5753;
                               CN30-5792; and CN30-5830; and a chronological record in Ms.
                               Seja’s electronic probation file dated September 9, 2019.



Two.                   There is probable cause to believe that the person under supervision violated
                       the special condition that she participate in drug treatment as directed by the
                       probation officer.

                               On April 29, 2020, Ms. Seja was terminated from Center Point
                               residential treatment program after bringing drug paraphernalia
                               into the facility on April 28, 2020, which contained suspected
                               cocaine.




                                                                       NDC-SUPV-FORM 12C(1) 4/6/2015
          Case 3:18-cr-00173-JCS Document 50 Filed 06/01/20 Page 4 of 6

RE:     Seja, Andrea                                                                            4
        0971 3:18CR00173-001 JCS
                           Ms. Seja entered Center Point residential treatment on February 26,
                           2020. On April 14, 2020, Ms. Seja was approved to go to a doctor’s
                           appointment in San Francisco; however, she did not return promptly
                           to the facility. Program staff requested Ms. Seja receive medical
                           clearance in order to re-enter the facility due to the possibility that
                           she had deviated from her scheduled doctor’s appointment. On April
                           15, 2020, Ms. Seja received a doctor’s note from the Healthright 360
                           clinic that stated, “due to her current symptoms and recent sick
                           contacts, it is recommended she self- quarantine for seven days prior
                           to returning to the facility.” On April 21, 2020, Ms. Seja returned
                           to the clinic for medical clearance and was given another doctor’s
                           note recommending she continue to self-quarantine until April 28,
                           2020. Ms. Seja returned to the facility on April 28, 2020, and was
                           subsequently terminated for the abovementioned violation of
                           program rules (bringing contraband into the facility).

                           Evidence to support this charge is contained in a chronological entry
                           in Ms. Seja’s electronic probation file dated April 29, 2020.



Three               There is probable cause to believe that the person under supervision violated
                    the mandatory condition of supervision which states that she shall not use a
                    controlled substance

                           On April 28, 2020, Ms. Seja was drug tested by Center Point staff
                           and the results yielded positive for cocaine.

                           Evidence to support this charge is contained in chronological entry
                           in Ms. Seja’s electronic probation file dated April 29, 2020.



Four                There is probable cause to believe that the person under supervision
                    violated the special condition that she participate in drug treatment as
                    directed by the probation officer.

                           On May 12, 2020, Ms. Seja entered detox at HealthRIGHT 360.
                           On May 18, 2020, Ms. Seja left the HealthRIGHT 360 detox
                           facility without the permission of the undersigned officer. Staff
                           reported that Ms. Seja signed out of the facility to go to the
                           hospital and never returned. As of May 28, 2020, Ms. Seja has
                           not reentered detox.

                           Evidence to support this charge is contained in a chronological
                           entry in Ms. Seja’s electronic probation file dated May 19, 2020.




                                                                   NDC-SUPV-FORM 12C(1) 4/6/2015
          Case 3:18-cr-00173-JCS Document 50 Filed 06/01/20 Page 5 of 6

RE:    Seja, Andrea                                                                              5
       0971 3:18CR00173-001 JCS
Based on the foregoing, there is probable cause to believe that Andrea Seja violated the conditions
of her probation.


 Respectfully submitted,                          Reviewed by:



 ___________________________________              ___________________________________
 Laura Triolo                                     Jennifer J. James
 U.S. Probation Officer Specialist                Supervisory U.S. Probation Officer
 Date Signed: May 29, 2020




Having considered the information set forth above, the court finds there is probable cause to
believe there has been a violation of the conditions of supervision and orders:

      The incorporation of Charge Number Four at the next probation revocation
      hearing. Additionally, Ms. Seja is ordered to appear before the Honorable Joseph
      C. Spero on Friday, June 5, 2020 at 11:30 a.m. Counsel and parties shall use the
      following conference call number: 888-684-8852. Access code: 8256171#.

      Other:




 June 1, 2020                                     ___________________________________
 Date                                             Joseph C. Spero
                                                  United States Chief Magistrate Judge




                                                                     NDC-SUPV-FORM 12C(1) 4/6/2015
          Case 3:18-cr-00173-JCS Document 50 Filed 06/01/20 Page 6 of 6

RE:    Seja, Andrea                                                                                 6
       0971 3:18CR00173-001 JCS



                                             APPENDIX

Grade of Violations: C [USSG §7B1.1(a)(3), p.s.]

Criminal History at time of sentencing: I

*Pursuant to 18 U.S.C. § 3565(a), if the defendant violates a condition of probation at any time
prior to the expiration or termination of the term of probation, the court may 1) continue him on
probation, with or without extending the term or modifying or enlarging the conditions; or 2)
revoke the sentence of probation and resentence the defendant.

Below are the penalties available should the defendant’s term of probation be revoked, and she is
resentenced.



                                  Statutory Provisions            Guideline Provisions

 Custody:                         One Year                        0 to 6 months
                                  18 U.S.C § 3581(b)(6)           (based on the original Total
                                  18 U.S.C § 3565(a)(2)           Offense Level of 8, and
                                                                  Criminal History Category 1)

 Supervised Release:              Not more than one year          One Year
                                  18 U.S.C § 3583(b)(3)           USSG §7B1.3(g)(1), p.s.,
                                                                  USSG §5D1.2(a)(3), p.s.

 Probation:                       Not more than five years        1 to 5 years
                                  18 U.S.C. § 3561(c)(2)          USSG §5B1.2(a)(1), p.s.




                                                                     NDC-SUPV-FORM 12C(1) 4/6/2015
